 Case 5:20-cv-00067-TBR Document 65 Filed 08/23/21 Page 1 of 6 PageID #: 476




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION
                                Case No. 5:20-cv-00067-TBR

ANTONIO MASSEY                                                                         PLAINTIFF

v.

STEVEN BIRDSONG, et al.                                                              DEFENDANTS

                          MEMORANDUM OPINION AND ORDER

       This matter comes before the Court upon pro se defendant Jesse Jenkins’ Motion to

Dismiss. [DN 43]. Pro se plaintiff Antonio Massey has responded. [DN 59]. Jenkins has not replied

and the time to do so has passed. As such, this matter is ripe for adjudication. For the reasons that

follow, IT IS HEREBY ORDERED that Jenkins’ Motion to Dismiss [DN 43] is GRANTED.

                                                I. Background

       Massey is currently housed at Eastern Kentucky Correctional Complex; however, the

Complaint concerns events that allegedly occurred while Massey was incarcerated at Kentucky

State Penitentiary (“KSP”). Massey filed suit in this Court on April 20, 2020. [DN 1]. In his

Complaint, he alleges he was refused a shower by Tianna LeGrand on May 12, 2019. “LeGrand

stated Plaintiff had gave her the finger using the justification of canceling Plaintiff’s shower.” [Id.

at PageID75]. Massey requested to speak with LeGrand’s supervisor, Sgt. Joseph Kelly. [Id.] Sgt.

Kelly spoke with Massey and gave him “a wash rag, to allow the Plaintiff to go back to his cell

and take a wash off in the sink.” [Id.] Massey “gave CO. TiAnna LeGrand the finger and started

to walk back to his cell, when CO. TiAnna LeGrand unprofessionally had used provocative, and

explicitive language towards the plaintiff”. [Id. at PageID 76]. Massey then refused to go into his

cell because he was not able to shower. [Id.]
 Case 5:20-cv-00067-TBR Document 65 Filed 08/23/21 Page 2 of 6 PageID #: 477




        Massey grabbed his mattress from his cell because he “had seen Sgt. Kelly retrieve the 40

caliber Mike-Mike gun.” [Id.] A cert team was assembled and “Sgt. Steven Birdsong had brutally

shot the plaintiff in his right eye crashing his eye socket bone around his eye pushing his eye in a

downward position”. [Id.] Massey further alleges Cpt. Jesse Jenkins was present but “did nothing,

whatsoever to prevent curtail or limit the abuse”. [Id. at PageID 77]. Massey states, “Jenkins had

posed a serious threat when he had ordered for Defendant Birdsong to fire the 40-mm Launcher,

striking plaintiff in the right eye.” [Id. at PageID 72].

        Massey filed an Eighth Amendment excessive force claim against Jenkins. Jenkins now

moves to dismiss Massey’s claim.

                                             II. Legal Standard

        Attached to the motion to dismiss and the corresponding response are documentary exhibits

and affidavits. None are referenced or alluded to in Massey’s Complaint. Generally, if matters

outside the pleadings are presented to the court on a motion to dismiss under Rule 12(b)(6), then

the motion must be treated as one for summary judgment under Rule 56. Fed.R.Civ.P. 12(d).

        The Court has considered the assorted exhibits offered by the parties and will convert this

motion to dismiss under Rule 12(b)(6) to one for summary judgment under Rule 56.

        Summary judgment is appropriate where “the pleadings, the discovery and disclosure

materials on file, and any affidavits show that there is no genuine issue as to any material fact and

that the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(c). In determining

whether summary judgment is appropriate, a court must resolve all ambiguities and draw all

reasonable inferences against the moving party. See Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986).




                                                       2
 Case 5:20-cv-00067-TBR Document 65 Filed 08/23/21 Page 3 of 6 PageID #: 478




       “[N]ot every issue of fact or conflicting inference presents a genuine issue of material fact.”

Street v. J.C. Bradford & Co., 886 F.2d 1472, 1477 (6th Cir.1989). The test is whether the party

bearing the burden of proof has presented a jury question as to each element in the case. Hartsel

v. Keys, 87 F.3d 795, 799 (6th Cir.1996). The plaintiff must present more than a mere scintilla of

evidence in support of his position; the plaintiff must present evidence on which the trier of fact

could reasonably find for the plaintiff. See id. (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 252 (1986)).

       Mere speculation will not suffice to defeat a motion for summary judgment: “the mere

existence of a colorable factual dispute will not defeat a properly supported motion for summary

judgment. A genuine dispute between the parties on an issue of material fact must exist to render

summary judgment inappropriate.” Monette v. Elec. Data Sys. Corp., 90 F.3d 1173, 1177 (6th

Cir.1996).

                                              III. Discussion

A. Exhaustion of Administrative Remedies

       The Prison Litigation Reform Act ("PLRA") bars a civil rights action challenging prison

conditions until the prisoner exhausts "such administrative remedies as are available." 42 U.S.C.

§ 1997e(a); see also Jones v. Bock, 549 U.S. 199, 211 (2007) ("There is no question that exhaustion

is mandatory under the PLRA and that unexhausted claims cannot be brought in court."). In order

to exhaust administrative remedies, prisoners must complete the administrative review process in

accordance with the deadlines and other applicable procedural rules established by state law.

Jones, 549 U.S. at 218-19. "Proper exhaustion demands compliance with an agency's deadlines

and other critical procedural rules." Woodford v. Ngo, 548 U.S. 81, 90 (2006). However, "failure

to exhaust administrative remedies under the PLRA is an affirmative defense that must be



                                                     3
 Case 5:20-cv-00067-TBR Document 65 Filed 08/23/21 Page 4 of 6 PageID #: 479




established by the defendants." Napier v. Laurel Cty. Ky., 636 F.3d 218, 225 (6th Cir. 2011) (citing

Jones, 549 U.S. at 204).

       The Kentucky Department of Corrections, Policies and Procedure (“CPP”) 14.6 describes

the process for an inmate to properly file a grievance. An inmate must file a grievance on a

grievance form within five business days of the incident. [DN 43-1 at PageID 334]. The grievance

must “include all aspects of the issue and identify all individuals in the ‘Brief Statement of the

Problem’ section of the written grievance”. [Id.]

       Here, in his Complaint, Massey states he filed a grievance at Luther Luckett Correctional

Complex (“LLCC”) regarding this incident. [DN 1 at PageID 82]. Massey was housed at LLCC

prior to being transferred to Eastern Kentucky Correctional Complex. Jenkins has attached an

affidavit from Dagon Moon, the Grievance Coordinator at LLCC. Moon reviewed Massey’s

grievance records for grievances regarding the present incident on December 22, 2020. [DN 43-1

at PageID 303]. At the time of this review, Massey had filed more than forty grievances. [Id.]

Massey filed one grievance alleging he was shot at KSP by Sgt. Birdsong. [Id. at PageID 306].

Moon found “no record of any grievance filed by Inmate Massey that in any way alleges that any

officer instigated a confrontation with him resulting in him being shot with a 40mm launcher in

May 2019 while he was housed at KSP.” [Id.] Moon stated only one grievance—Grievance 19-

419—alleged Massey was shot at KSP. [Id.]

       In grievance number 19-419 Massey stated,

       I was shot in the face at Eddyville around 1 month ago by Sgt. Birdsong because I
       refused to go in to my cell. After this situation I was giving no medical attention
       [illegible] And to day is 06/18/19 and I have [illegible] get the proper medical
       attention. I have been trying to get medical attention since and have not.

[DN 43-1 at PageID 307]. That grievance was rejected because it was filed more than five days

after the incident. [Id. at PageID 308].

                                                     4
 Case 5:20-cv-00067-TBR Document 65 Filed 08/23/21 Page 5 of 6 PageID #: 480




       Massey now presents letters he previously presented to this Court to argue he did exhaust

his administrative remedies. Massey first attaches a letter from Captain John Dowdy of the

Kentucky State Police that states he received a letter from Massey but could not investigate the

complaint because Massey’s complaint was against corrections officers. [DN 59 at PageID 453].

Massey next attaches a letter from Sergeant Brett Miller of the Kentucky State Police stating he

would forward his letter to the “Kentucky Department of Corrections Internal Affairs Division for

investigation”. [Id. at PageID 454]. Finally, Massey attaches an undated and unaddressed letter

that describes the incident and his resulting medical care. [Id. at PageID 456-457]. Jenkins is not

mentioned by name in this letter.

       These letters presented by Massey cannot substitute for proper exhaustion. The PLRA

requires an inmate to “complete the administrative review process in accordance with the deadlines

and other applicable procedural rules established by state law” in order to exhaust administrative

remedies. Jones, 549 U.S. at 218-219. Massey submitted a grievance regarding this incident, but

it was properly rejected as it was not filed within five business days. Even if this grievance was

filed within the proper timeframe, the grievance does not name Jenkins. The Court does not have

discretion to waive the exhaustion requirement. Ross v. Blake, 578 U.S. 1174, 1857 (2016) (“For

that reasons, mandatory exhaustion statutes like the PLRA establish mandatory exhaustion

regimes, foreclosing judicial discretion.”) Therefore, Massey has not properly exhausted his

administrative remedies and his claim against Jenkins must be dismissed.




                                                    5
 Case 5:20-cv-00067-TBR Document 65 Filed 08/23/21 Page 6 of 6 PageID #: 481




                                            IV. Conclusion

       For the above stated reasons, IT IS HEREBY ORDERED that Jenkins’ Motion to

Dismiss [DN 43] is GRANTED. The Clerk is directed to TERMINATE Defendant Jesse Jenkins

from this action.

       IT IS SO ORDERED.




                                                                     August 21, 2021




cc: Antonio Massey
    267897
    Eastern Kentucky Correctional Complex
    200 Road to Justice
    West Liberty, KY 41472
    PRO SE


cc: Jesse Jenkins

cc: Steven Birdsong




                                                  6
